Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12/28/20 has been considered.
Claim Objections
Claim 19 is objected to under 37 C.F.R. 1.75(a) as not particularly and distinctly defining the invention because of the following informalities:  Claim 19 makes reference to “the headphones”, however headphones were not previously provided in the mobile music storage assembly.  The relationship of these headphones with respect to other element(s) of the assembly are not provided.   Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 11, 10, 18, 12, 13, 14, 15 respectively of U.S. Patent No. 10,869,114 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).  The limitations of claims 2, 3, 4, 5, 6, 7, 8 are found in claims 11, 10, 18, 12, 13, 14, 15 respectively of U.S. Patent No. 10,869,114 B2.
Claims 11, 12, 13, 14 and 15, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16/10, 10, 11, 14 and 15 respectively of U.S. Patent No. 10,869,114 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claim 16/10 includes all of the limitations of the instant application claim 11, respectively.  The patent claims also include additional limitations.  Specifically claim 16/10 of the patent, other than minor differences in wording describing the same feature includes a feature of a storage/display areas used to store music media.   Hence, the In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).  The limitations of claims 12, 13, 14 and 15 are found in claims 10, 11, 14 and 15 respectively of U.S. Patent No. 10,869,114 B2.
Claims 16, 17, 18, 19 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16/10, 10, 11, 14 and 15 of U.S. Patent No. 10,869,114 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claim 16/10 includes all of the limitations of the instant application claim 16, respectively.  The patent claims also include additional limitations.  Specifically claim 16/10 of the patent, other than minor differences in wording describing the same feature includes a “music player is only exposed and accessible to a user while the mobile music store assembly in in an open configuration”    Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).  The limitations of claims 17, 18, 19 and 20 are found in claims 10, 11, 14 and 15 respectively of U.S. Patent No. 10,869,114 B2.
8. 	Claims 9-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,869,114 B1 in view of Ogawa et al. (U. S. Patent 5,253,234)
The teaching of patent 10,869,114 B1 is discussed above and incorporated herein.  This patent however as claimed does not include having first and second body panels that are removably coupled as set forth in claims 9 and 10.  Ogawa et al. teaches in a similar environment to include removable panels (such as menu boards), column 4, lines 43-46 allowing different jackets of CD cases to be displayed.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such replaceable panels as taught by Ogawa et al. to predictable allow for a replaceable display of CD covers of music stored.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
 Claim Rejections - 35 USC § 102
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
10. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11. 	Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. (U.S. Patent No. 5,253,234).
Re claim 16:  Ogawa et al. teaches a mobile music store assembly that is selectively movable by a user between a closed configuration and an open configuration (by opening/closing door (89) and front panel (column 4, lines 64- column 5, line 1) , the mobile music store assembly comprising:
a housing assembly (50) including a plurality of storage/display areas that store
music media (such as locations of the magazines as depicted 3a as discussed in column 4, lines 59-64);
a music player (any one of players 1-3) that is positioned substantially within the housing assembly when the mobile music store assembly is in the closed configuration (installed in the jukebox, column 2, lines 30-31); and
at least three wheels that are coupled to the housing assembly (95, column 5, lines 26-28).
Re claim 17: Ogawa et al. teaches a housing base (50) a first housing member (door 89) moveable between an open and closed positions and a second housing member (front panel; column 4, lines 64- column 5, line 1) moveable between an open and closed position to allow access to a serviceman. Note the door and the front panel move relative with respect to each other due to each being mounted to the housing base (50)
Re claim 18:  the guide assembly as set forth is satisfied by those fastening mechanisms used to attach/detach the door/panel allowing movement of these members between open and closed positions. 
Claim Rejections - 35 USC § 103
12. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zambias (US Patent 4,884,646) in view of Yu (2002/0096975 A1).
Re claim 1:  Zambias teaches a mobile music store assembly, comprising:
a housing assembly including (i) a housing base (frame (14); (ii) a first housing member (24) that is linearly movable relative to the housing base between a first position and a second position (see figure 3); wherein when the first housing member is in the first position, provides a closed configuration (column 3, lines 58-59), and when the first is in the second position, provides an open configuration (column 3, lines 60-61); and
a music player (12) that is supported by the housing base, the music player being substantially enclosed by the housing assembly when the mobile music store assembly is in the closed configuration. 
Zambias however only teaches a single housing member and not a second housing member that is linearly movable relative to the first housing member and the housing base between a first position and a second position, which when used in conjunction with the first housing member in the first position are adjacent one another providing a closed configuration and when used in conjunction with the first housing member in the second position are directly away from one another providing an open configuration.  This configuration essentially used two sliding doors that slide with respect to each other that when closed block the opening of a housing for its contents within and when open allow for its contents to be accessed.  Yu teaches in a similar environment of housing enclosures that two sliding doors (a first housing member and a second housing member as claimed) can be used in a sliding arrangement as set forth to provide a closed configuration (such as shown in figure 5, paragraph [0028]) and an 
Re claim 2:   note that each of Zambias (trackways (26)) and Yu (guiderails (304)) teach guide assemblies that are used to guide movement of the housing member(s)  
Re claim 3:  Note that in Zambias, the music player is only accessible to the user when the assembly is in an open position (Figures 2, 3)
Re claim 11:  Zambias teaches a mobile music store assembly, comprising:
a housing assembly including (i) a housing base (frame (14); (ii) a first housing member (24) that is linearly movable relative to the housing base between a first position and a second position (see figure 3); wherein when the first housing member is in the first position, provides a closed configuration (column 3, lines 58-59), and when the first is in the second position, provides an open configuration (column 3, lines 60-61); and
a music player (12) that is supported by the housing base, the music player being substantially enclosed by the housing assembly when the mobile music store assembly is in the closed configuration. 
Zambias however only teaches a single housing member and not a second housing member that is linearly movable relative to the first housing member and the housing base between a first position and a second position, which when used in conjunction 
Re claim 12:  Note that in Zambias, the music player is only accessible to the user when the assembly is in an open position (Figures 2, 3)
Re claim 13:   note that each of Zambias (trackways (26)) and Yu (guiderails (304)) teach guide assemblies that are used to guide movement of the housing member(s)  
s 4, 7-8, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zambias (US Patent 4,884,646) in view of Yu (2002/0096975 A1) as applied to claims 1-3, 11-13 above, and further in view of Trotabas (US 2006/0039263 A1).
Re claim 4:  The teaching of Zambias (US Patent 4,884,646) in view of Yu (2002/0096975 A1) is discussed above and incorporated herein. This combination of Zambias in view of Yu as applied does not teach that the music player can be moved between a retracted position and an extended position when the assembly is in an open configuration Trotabus teaches in a similar environment that when the assembly is in an open configuration that a music player can be moved between a retracted position (home position) and an extended position (ejected position) paragraph [0021] to enable the player to store music while in a ejected position and to playback this music when the player is in a home position. It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate this feature into the arrangement  of Zambias and Yu as applied to predictably allow a music player  to store music while in a ejected position and to playback this music when the player is in a home position.   Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Re claims 7-8, 14-15:  The teaching of Zambias (US Patent 4,884,646) in view of Yu (2002/0096975 A1) is discussed above and incorporated herein. This combination of Zambias in view of Yu as applied does not teach a power source within the assembly (claims 7 and 14) that can be recharged with the use of a recharging cable and recharging port (claims 8 and 15). Trotabas teaches that a music player can include a rechargeable battery (paragraph [0016]) which when in the home position is within the .  
16. 	Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zambias (US Patent 4,884,646) in view of Yu (2002/0096975 A1) as applied to claim 1-3, 11-13 above, and further in view of Grepper (US 2015/0176884 A1).
Re claims 9-10:  The teaching of Zambias (US Patent 4,884,646) in view of Yu (2002/0096975 A1) is discussed above and incorporated herein. This combination of Zambias in view of Yu as applied does not teach additional removable first panel (claim 9) or removable second panel (claim 10). Grepper teaches in a similar environment of storage that first and second panels (130, 140) can be removable to gain access to the internal portions of the assembly when desired, paragraphs [0033-0034].  It would have been obvious to one of ordinary skill in the art to incorporate such panels as taught by Grepper into the arrangement of Zambias and Yu as applied to predictably provide a way of accessing the internal portions of an assembly.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
17. 	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (U.S. Patent No. 5,253,234) in view of Bernard et al. (U.S. Patent No. 5,918,213)
Re claim 19:  The teaching of Ogawa et al. is discussed above and incorporated herein.  Ogawa et al. additionally teaches the use of a power assembly (81) that is fully contained within the housing (figure 3b, column 5, lines 1-4) and used to power the music player(s).  Ogawa et al. however does not teach that assembly includes headphones.  Bernard et al. teaches in a similar environment to include headphones (column 55, lines 9-21) to allow potential shoppers to listen to selected titles available for purchase.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the teaching of Bernard et al. into the arrangement of Ogawa et al. to predictably provide a way for a person to listen to different titles of stored music.  Therefor the claimed subject matter would have been obvious before the filing of the invention.        
18. 	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (U.S. Patent No. 5,253,234) in view of Bernard et al. (U.S. Patent No. 5,918,213)
as applied to claim 19 above, and further in view of Trotabas (2006/0039263 A1).
The teaching of Ogawa et al. (U.S. Patent No. 5,253,234) in view of Bernard et al. (U.S. Patent No. 5,918,213) is discussed above and incorporated herein. This combination of Ogawa et al. (U.S. Patent No. 5,253,234) in view of Bernard et al. (U.S. Patent No. 5,918,213) as applied does not teach a power source that can be recharged with the use of a recharging cable and recharging port.  Trotabas teaches in a similar environment that a music player can include a rechargeable battery (paragraph [0016]) which includes a cable (connector) and port (interface, paragraph [0023]) allowing for a power source that can be recharged.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such feature of Trotabas into .  
19. 	Claims 1-3, 5, 7, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (U.S. Patent 5,253,234) in view of Yu (Us 20020096975 A1).
Re claim 1: Ogawa et al. teaches a music store assembly (in the form of a jukbox, figure 1) comprising a housing base (50), a first housing member (front panel (column 4, lines 64-66), a music player (1-3) supported by the housing and substantially enclosed when the assembly is in a closed configuration (figure 2).   The arrangement of Ogawa et al. only uses a single panel door, and not two members linearly moveable between open and closed configurations as set forth. This configuration essentially used two sliding doors that slide with respect to each other that when closed block the opening of a housing for its contents within and when open allow for its contents to be accessed.  Yu teaches in a similar environment of housing enclosures that two sliding doors (a first housing member and a second housing member as claimed) can be used in a sliding arrangement as set forth to provide a closed configuration (such as shown in figure 5, paragraph [0028]) and an open configuration (paragraph [0028]) thereby providing an alternative arrangement of a housing using a single door (such as that of Ogawa et al. and figure 1 of Yu.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to replace a single door arrangement as taught in Ogawa et al. with a two door sliding arrangement as taught by Yu to predictably provide an alternative arrangement for closing/opening a housing to gain access to its contents.  
Re claim 2:   note that Yu teaches (guiderails (304)) that are used to guide movement of the housing member(s) and would be incorporated into the arrangement of Ogawa et al. to achieve the open and closed positions of the doors when two doors are used instead of one.  
Re claim 3:  Note that in Ogawa et al. the music player is only accessible to the user when the assembly is in an open position (Figures 2, 3)
Re claim 5:  Note Ogawa et al. teaches speakers (85, 86) 
Re claim 7: Note Ogawa et al. teaches power assembly (81)
Re claims 9-10: Note Ogawa et al. teaches in a similar environment to include removable panels (such as menu boards), column 4, lines 43-46 allowing different jackets of CD cases to be displayed.  
Re claim 11: Ogawa et al. teaches a assembly comprising a housing (figure 2) having a base (50), a door panel (column 4, lines 64-66) that is removably fastened to achieve a closed arrangement; a music player (1-3) that is substantially enclosed  in the assembly and at least three wheels (column 5, lines 26-28.  The arrangement of Ogawa et al. only uses a single panel door, and not two members linearly moveable between positions, i.e. open and closed configurations as set forth. This configuration essentially uses two sliding doors that slide with respect to each other that when closed, block the opening of a housing for its contents within and when open allow for its contents to be accessed.  Yu teaches in a similar environment of housing enclosures that two sliding doors (a first 
Re claim 12: note in Ogawa et al. the music player(s) (1-3) are only accessible when the front panel is taken off (figure 2)
Re claim 13:   note that Yu teaches (guiderails (304)) that are used to guide movement of the housing member(s) and would be incorporated into the arrangement of Ogawa et al. to achieve the open and closed positions of the doors when two doors are used instead of one.  
Re claim 14:  Note Ogawa et al. teaches power assembly (81)
20. 	Claims 4, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (U.S. Patent 5,253,234) in view of Yu(Us 20020096975 A1)  as applied to claims 1-3, 5, 7, 9-14  above, and further in view of Trotabas (US 2006/0039263 A1).
Re claim 4:  The teaching of Ogawa et al. (U.S. Patent 5,253,234) in view of Yu(Us 20020096975 A1)  is discussed above and incorporated herein. This combination of 
Re claims 8 and 15:   The teaching of Ogawa et al. (U.S. Patent 5,253,234) in view of Yu(Us 20020096975 A1)  is discussed above and incorporated herein. This combination of Ogawa et al. (U.S. Patent 5,253,234) in view of Yu(Us 20020096975 A1)  as applied does not teach a recharging port and cable to recharge the power source. Trotabas teaches in a similar environment that a music player can include a rechargeable battery (paragraph [0016]) which includes a cable (connector) and port (interface, paragraph [0023]) allowing for a power source that can be recharged.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such feature of Trotabas into the arrangement of Ogawa et al. (U.S. Patent No. 5,253,234) in view of Yu as applied to predictably provide a power source for the player that can be .  
21. 	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (U.S. Patent 5,253,234) in view of Yu(Us 20020096975 A1)  as applied to claims 1-3, 5, 7 and 9-14 above, and further in view of Bernard et al. (U.S. Patent No. 5,918,213).
The teaching of Ogawa et al. (U.S. Patent 5,253,234) in view of Yu(Us 20020096975 A1) is discussed above and incorporated herein.  This combination does not teach the use of a headphone as set forth in claim 6.  Bernard et al. teaches in a similar environment to include headphones (column 55, lines 9-21) to allow potential shoppers to listen to selected titles available for purchase.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the teaching of Bernard et al. into the arrangement of Ogawa et al. in view of Yu as applied to predictably provide a way for a person to listen to different titles of stored music.  Therefor the claimed subject matter would have been obvious before the filing of the invention
Conclusion
22. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        10/1//21